This case presents no question but what was presented and decided in three appeals recently before this court. (Moody v.Village of Saratoga Springs, *Page 610 17 App. Div. 207; 163 N.Y. 581; Davis v. Village of Saratoga Springs,17 App. Div. 623; 163 N.Y. 581; Lasher v. Village of SaratogaSprings, 17 App. Div. 624; 163 N.Y. 582.) It belongs to the same series and rests on the same facts. The appellant did not try to distinguish this case from the others, but submitted it without argument, after stating that the questions were in all respects like those presented in the Moody, Davis and Lasher cases.
The judgment should be affirmed, with costs, on the authority of Moody v. Village of Saratoga Springs (163 N.Y. 581).
PARKER, Ch. J., O'BRIEN, BARTLETT, HAIGHT and MARTIN, JJ., concur; LANDON, J., not sitting.
Judgment affirmed.
 *Page 1